Citation Nr: 1519709	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-19 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to February 1971.  He died in December 1989 and the appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened the claim of service for the cause of the Veteran's death and continued the previous denial.  Subsequent to the rating decision, jurisdiction was transferred to the RO in Fargo, North Dakota.

The appellant testified before the undersigned at a Board videoconference hearing in November 2013.  A transcript of the hearing has been reviewed and associated with the claims file.

The issue of entitlement to nonservice-connected death pension has been raised by the record in the July 2010 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2003 determination letter, the RO denied entitlement to service connection for the cause of the Veteran's death.  The appellant did not perfect an appeal and additional evidence was not received within the appeals period.  Thus, the November 2003 determination is final.

2.  The evidence received since the November 2003 determination is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for reopening the claim of service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The claim decided herein has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



Legal Criteria

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Analysis

In a determination letter dated in November 2003, the claim of service connection for the cause of the Veteran's death was denied because there was no evidence to show the Veteran's death was related to military service.  The evidence of record at the time of the November 2003 determination included the Veteran's service treatment records, the appellant's application for benefits and the Veteran's death certificate.

The appellant was notified of this decision and of her procedural rights.  She did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the November 2003 determination is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

Evidence received since the November 2003 determination includes the appellant's July 2010 application for benefits, lay statements from the appellant, private treatment records and a transcript of the November 2013 Board videoconference hearing.  Notably, the application for benefits and the videoconference transcript contain statements from the appellant suggesting that the Veteran suffered from depression due to military service and that his death was caused by depression.  The application and transcript also provided a description of symptoms associated with the Veteran's depression.

The evidence is new as it was not part of the record at the time of the November 2003 determination.  It is also material as it relates to an unestablished fact necessary to substantiate the claim because it provides an indication that the Veteran may have suffered from depression as a result of military service and that his death was caused by depression.  Therefore, the evidence is new and material, and the claim is reopened.


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for the cause of the Veteran's death is allowed; the appeal is granted to this extent only.  


REMAND

Having reopened the claim of service connection for the cause of the Veteran's death, the Board finds that additional development is required prior to adjudicating the claim.

The appellant contends that the Veteran's death was caused by depression that was due to his period of active service.  She reported that the Veteran's symptoms included fitful nights, daytime intrusive thoughts, guilt, sadness and drug and alcohol addiction.  The Veteran's listed cause of death is acute intravenous narcotism.  

The Boards notes that a medical opinion has not been obtained regarding whether the Veteran had depression and, if so, whether it was related to service and to his death.  As such, a medical opinion must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the claims folder to be reviewed by a psychologist or psychiatrist.  After review, an opinion should be made regarding the following:

a.  Does the evidence demonstrate that the Veteran suffered from depression at the time of his death?

b.  If so, is it at least as likely as not, (probability of 50 percent or more) that depression was related to the Veteran's miliary service?

c.  If (a) and (b) are answered in the affirmative, is it at least as likely as not, (probability of 50 percent or more) that depression caused or contributed to the Veteran's death?

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner is advised that the appellant's report of the Veteran's symptoms is deemed credible and such reports must be specifically acknowledged and considered in formulating any opinions. 

2.  If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case (SSOC).  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


